DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 1 July 2021 has been entered.  Claims 1-20 are pending.
The previous rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Jacobson et al. (WO 00/08951) has been withdrawn in light of Applicants’ amendment and remarks filed 1 July 2021.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 8, the recitation “a mechanical firmness in range of 6.5 to 12 Kg.s.” renders the claim indefinite.  It is not clear what rheological measurement is associated with the units of Kg.s. or how the value is obtained.   Note, the units of “mechanical firmness” recited in claim 6 is not related to units of “firmness” recited in Figure 11 (i.e. Pa).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177), as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863).
	Regarding claim 1, Fannon et al. disclose an extended cheese product (i.e. processed cheese product) comprising 3-21% dry blend wherein the dry blend comprising 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% 
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1),    
	Regarding claims 2 and 3, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 2 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 3, Fannon et al. disclose the inclusion of 
	Regarding claim 5, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	Regarding claims 6 and 7, Fannon et al. disclose all of the claim limitations as set forth above.  Given Fannon et al. disclose an extended cheese product substantially similar in composition to that presently claimed, it necessary follows the cheese product would exhibit a mechanical firmness and contain oil droplets sizes in the ranges presently claimed.
claims 8 and 13, Fannon et al. disclose an extended cheese product (i.e. processed cheese product) comprising 3-21% dry blend wherein the dry blend comprising 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water and 30-90% cheese or cheese curds ([0062]-[0071]).
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]).  Note, claim 1 only requires corn starch.  
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1).

    	Regarding claims 9 and 10, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 9 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 10, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
Regarding claim 12, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the different types can be used individually or combined ([0153]), the reference is silent with respect to the ratio of corn starch to potato starch.  
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177), as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) as applied to claims 1 and 8, and further in view of Klemaszewski (US 2013/0164430).  
Regarding claims 4 and 11, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose the use of modified starches to replace protein, milk fat and/or cheese in extended cheese products, the reference is silent with respect to granule size.
Klemaszewski teaches the use of modified starch, e.g. n-octenyl succinic anhydride (nOSA) substitute or oxidized, to replace some or all fat in dairy products, including cheese ([0004],[0006]).  Klemaszewski teaches the size of the starch granules useful for the invention is about 10 to 100 microns ([0006]).  Kelmaszewski teaches the large starch granules can be substitute for much smaller homogenized milkfat particles in dairy products with a resulting smooth textures and without significant loss in viscosity or creaminess ([0006]). 
Fannon et al. and Klemaszewski are combinable because they are concerned with the same field of endeavor, namely processed cheese products comprising modified starches.  It would have been obvious to have used modified starch with granules sizes ranging from 10 to 100 microns, as taught by Klemaszewski in the extended cheese product of Fannon et al to obtain a cheese product with smooth texture and creaminess.   In the case where the claimed prima facie case of obviousness exists (MPEP 2144.05 I).

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177) in view of Merrill et al. (US 2005/0249853), and as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) 
	Regarding claim 14, Fannon et al. disclose a method of preparing an extended cheese product (i.e. process recipe cheese product) comprising the steps comprising blending  3-21% dry blend, wherein the dry blend comprises 45-65% modified food starch, 5-18% whey (i.e. dairy protein), 10-18% emulsifier, 0-8% gums and 1-5% acidulant ([0018]-[0024]); 3-21% fat; 4-28% water; and 30-90% cheese or cheese curds ([0062]-[0071]) and cooking the resultant mixture to a temperature of 160º-175ºF ([0166]-[0167]).  
	Fannon et al. disclose wherein the fat is vegetable fat ([0159]).  Fannon et al. disclose the vegetable fat can be a blend of liquid fat (i.e. liquid at room temperature) and partially or fully hydrogenated vegetable fat ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  
	Fannon et al. disclose that a number of different types of starches can be incorporated into the dry blend including vegetable starches (e.g. potato) and grain starches (e.g. corn) and the 
	When the extended cheese product of Fannon et al. comprises, for example 15% dry blend and the dry blend comprises 50% starch, the extended cheese product would comprise about 7.5% starch.  Moreover, when the composition comprises 15% dry blend, 10% fat, 28% water and 50% cheese curd, the extended cheese product would comprise about 50% moisture (28% added water and 22% moisture from cheese curds- evidenced by St-Gerais et al. cheese curds comprise about 44% moisture -p. 1858/Table 1).
	While Fannon et al. disclose blending or mixing a dry blend, fat, water and cheese curds together, the reference is silent with respect to shear.
	    Merrill et al. teach a method of making a processed cheese product, which comprises forming a slurry of cheese ingredients, cooking the slurry, subjecting the slurry to high shear conditions, shaping the processed slurry and then cooling it to form the final cheese product ([0014]-[0015]; [0017]; and [0034]). Merrill et al. teach that the heated slurry is sheared to reduce the particle size of the cheese ingredients [0039]. According to Merrill et al., the cooking can be done before or after the shearing process [0058]. 
	Both Fannon et al. and Merrill et al. teach methods of making process cheese products, comprising forming a slurry of the ingredients and cooking the slurry. It would have been obvious to shear either the initial mixture or the cooked mixture of Fannon et al. because Merrill et al. teach that a shearing step performed on either a cooked mixture or a slurry prior to cooking was suitable for preparing a processed cheese mixture composition that forms a desirable final cheese product. 
Regarding claim 15, modified Fannon et al. disclose all of the claim limitations as set forth above.  Given that Merrill et al. teach that shearing reduces particle size [0039] as well as embodiments wherein the final cheese product has no “oiling off” (Tables 2-3), one having ordinary skill in the art would have expected the method of Fannon et al. as modified by Merrill et al. to produce a final cheese product wherein at least 40% of the oil droplets are smaller than 10 micrometers. 
	Regarding claim 16, modified Fannon et al. disclose all of the claim limitations as set forth above.  Given the combination of Fannon et al. and Merrill disclose an extended cheese product substantially similar in composition and made by a similar process to that presently claimed, it necessary follows the cheese product would exhibit a mechanical firmness and melt as claimed.
	Regarding claims 17 and 18, modified Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. fail to disclose that the corn starch is cross-linked and acetylated as recited in claim 17 or that the corn starch comprises at least on hydroxylated distarch phosphate and n-OSA substituted starch as recited in claim 18, Fannon et al. disclose the inclusion of modified starches ([0153]-[0154]).  For instance, Fannon et al. disclose the potato starch can be in the form of acetylated potato starch, hydroxypropyl phosphate potato starch, and/or oxidized acetylated potato starch, while the corn starch used can be an acid-treated corn starch ([0166], Examples 1-9).  Therefore, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any type of modified corn starch.
Regarding claim 20, modified Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose a number of different types of starches can be 
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
 
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fannon et al. (US. 2013/0122177) in view of Merrill et al. (US 2005/0249853), and as evidenced by St-Gelais et al. (Production of fresh Cheddar cheese curds with controlled post acidification and enhanced flavor”, J. Dairy Sci., 92, 2008, pp. 1856-1863) as applied to claim 14, and further in view of Klemaszewski (US 2013/0164430).  
Regarding claim 19, Fannon et al. disclose all of the claim limitations as set forth above.  While Fannon et al. disclose the use of modified starches to replace protein, milk fat and/or cheese in extended cheese products, the reference is silent with respect to granule size.
Klemaszewski teaches the use of modified starch, e.g. n-octenyl succinic anhydride (nOSA) substitute or oxidized, to replace some or all fat in dairy products, including cheese ([0004],[0006]).  Klemaszewski teaches the size of the starch granules useful for the invention is about 10 to 100 microns ([0006]).  Kelmaszewski teaches the large starch granules can be 
Fannon et al. and Klemaszewski are combinable because they are concerned with the same field of endeavor, namely processed cheese products comprising modified starches.  It would have been obvious to have used modified starch with granules sizes ranging from 10 to 100 microns, as taught by Klemaszewski in the extended cheese product of Fannon et al to obtain a cheese product with smooth texture and creaminess.   In the case where the claimed ranges overlap or lie inside ranged disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I).
Response to Arguments
Applicant's arguments filed 1 July 2021 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. 112 (b)-
Applicants submit “[t]he firmness test identified by the units found in claims 6 and 8 generally realted to the work done when cutting process cheese, such as in the form of loaves, using a blade.  The firmness refers to the force required to cut through the loaf, such as cutting at a blade speed of 5 mm/s through a distance of 30 mm.  In other words, Kg-s is the force time.”  
In this case, the present disclosure does not teach one of ordinary skill in the art how to obtain the claimed mechanical firmness in units of Kg-s.  For example, can any blade speed and distance be applied?  How big is the blade?  



Rejections under 35 U.S.C. 103-
	The rejection of claim 1 under 35 U.S.C. 103 as being unpatentable over Jacobson et al (WO 00/08951) has been withdrawn in light of Applicants’ amendment and remarks filed 1 July 2021.
	Applicants explain “[a]ll of the pending claims recite compositions that include, amongst other features, vegetable oil that is liquid at room temperature.”  Applicants submit “Fannon et al. is contrary to these features and would result in a different product having different properties than in the present application.”  Applicants argue “Fannon et al. . . . fails to disclose or suggest the use of the claimed vegetable oils that are liquid at room temperatures.  Fannon et al. is directed to dry blends used for making cheese products.”  Applicants note “Fannon et al. generally mentions the use of oil, but the examples and the discussion of actual cheese products include the use of fat that are not liquid at room temperatures.”  
	Here, Fannon et al. disclose the use of various vegetable fats ([0159].  Fannon et al. disclose the fats may be blended with a liquid fat (i.e. oil) ([0159]).  Given Fannon et al. disclose an extended cheese product comprising a blend of liquid and partially or fully hydrogenated vegetable fat in an amount ranging from 3-21%, it would have been obvious to one of ordinary skill in the art to have used any ratio of liquid to hydrogenated fat, including wherein the composition comprises from about 1 to about 12 % vegetable oil.  The claims do not exclude fat that is solid at room temperature.    




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796